DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (U.S. Pub. 2019/0076921) in view of Watanabe (U.S. Pub. 2016/0121432) and Wakita (U.S. Pub. 2018/0327530).
Regarding claims 1-5 and 8-11, Oyama [Figs.3A-B] discloses a method of manufacturing an electronic device comprising the steps of:
preparing a substrate [201] comprising an electrically conductive layer [202] [Para.293];
applying a conductive paste [203] on the electrically conductive layer [Para.294], wherein the conductive paste comprises 100 parts by weight of a metal powder, 5 to 20 parts by weight of a solvent and .01 to 5 parts by weight of a dispersant [Para.292] and wherein the dispersant is selected from the group consisting of allyl ether copolymer [Para.288; it is considered that dispersant “Malialim” manufactured by NOF Corp. all comprise an allyl ether and maleic acid anhydride in the structural repeating units], polyhydroxy fatty acid and a mixture thereof;
mounting an electrical component [205] on the applied conductive paste; and 
heating the conductive paste to bond the electrically conductive layer and the electrical component 180 to 350 °C [Paras.296-300];

wherein particle diameter (D50) of the metal powder is 0.01 to 3 µm [Paras.286-7];

wherein the metal powder is selected from the group consisting of silver [Paras.286-7], copper, gold, nickel, palladium, platinum, rhodium, aluminum, an alloy thereof and a mixture thereof;

wherein the allyl ether copolymer is a copolymer of a poly carboxylic acid and an ally ether [Para.288; it is considered that dispersant “Malialim” manufactured by NOF Corp. all comprise an allyl ether and maleic acid anhydride in the structural repeating units];

wherein the allyl ether copolymer has one of the following structures:

    PNG
    media_image1.png
    164
    551
    media_image1.png
    Greyscale


wherein p is 5 to 60, wherein z is 4 to 80 and wherein R is hydrogen or alkyl; or

    PNG
    media_image2.png
    213
    522
    media_image2.png
    Greyscale

wherein n is 1 to 78, wherein m is 5 to 100, and wherein R is hydrogen or alkyl;

wherein the conductive paste further comprises 0.01 to 1.0 parts by weight of a cellulose, a resin [Paras.289-292] or a mixture thereof;

wherein the electrically conductive layer [202] is a metal layer [Para.307];

wherein the electrical component [205] is selected from the group consisting of a semiconductor chip, an integrated circuit (IC) chip [Para.311], a chip resistor, a chip capacitor, a chip inductor, a sensor chip, and a combination thereof;

wherein the electrical component comprises a metallization layer [204], and wherein the metallization layer is selected from the group consisting of copper, silver [Para.310], gold, nickel, palladium, platinum, an alloy thereof and a mixture thereof.

Oyama fails to explicitly disclose a specific MalialimTM product. However, Wakita [Paras. 166-168] discloses various “Malialim” dispersant products manufactured by NOF Corporation, including MalialimTM AKM-0531, AWS-0851, AAB-0851, AFB-1521, for dispersing conductive particles in a conductive paste. These products are all examples of allyl ether copolymer disclosed by Applicant [See page 11 of Specification]. It would have been obvious the substitute one “Malialim” dispersant product for another depending on the application to obtain the desired performance, as these products are known and are widely used.
Oyama fails to explicitly disclose wherein subsequent to the step of mounting the electrical component on the applied conductive paste, preheating the applied conductive paste at 80 to 180 °C prior to the heat bonding step.  However, Watanabe [Para.104] discloses and makes obvious the heat bonding step can be performed at a desired temperature of 300 °C or less, or can be performed by increasing the heating temperature in a stepwise process.  It would have been obvious to use the preheating as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 6, Oyama fails to explicitly disclose the claimed polyhydroxy fatty acid and structure.  However, Watanabe [Para.46] discloses and makes obvious various polymer dispersant used in a conductive paste for bonding 
wherein the polyhydroxy fatty acid has the following structure:

    PNG
    media_image3.png
    235
    463
    media_image3.png
    Greyscale

wherein q is 1 to 10, and wherein x+y is 5 to 30 [Para.46; discloses AjisterTM PA111 (Ajimoto Co., Ltd.), it is considered that AjisterTM PA111 comprises the claimed polyhydroxy fatty acid].
It would have been obvious to use the dispersant claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (U.S. Pub. 2019/0076921) in view of Watanabe (U.S. Pub. 2016/0121432) and Wakita (U.S. Pub. 2018/0327530), as applied above and further in view of Kagan (U.S. Pub. 2018/0371279).
Regarding claim 7, Watanabe fails to explicitly disclose the claimed polyhydroxy fatty acid comprises polyhydroxystearic acid.  However, polyhydroxystearic acid is a well-known polyhydroxy fatty acid.  Kagan [Para.88] discloses and makes obvious wherein the polyhydroxy fatty acid comprises polyhydroxystearic acid.  It would have been obvious to use the dispersant claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822